Citation Nr: 0638139	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  02-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather injury to the right foot.

2.  Entitlement to service connection for residuals of cold 
weather injury to the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to April 
1955 and from February 1956 to January 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought.   

In January 2004 and June 2005, the Board remanded this matter 
to the RO to afford due process and for other development.  
Following its completion of the Board's requested actions, 
the RO continued the denial of the veteran's claim (as most 
recently reflected in a July 2006 supplemental SOC (SSOC)) 
and returned these matters to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  The medical evidence of record reflects that it is at 
least as likely as not that the veteran has residuals of cold 
weather injury to the left foot that is related to service. 

2.  The medical evidence of record reflects that it is at 
least as likely as not that the veteran has residuals of cold 
weather injury to the right foot that is related to service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
residuals of cold weather injury to the left foot were 
incurred as a result of active service.  38 U.S.C.A. §§ 1101, 
1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.102, 3.303 (2006).  

2.  Resolving all reasonable doubt in the veteran's favor, 
residuals of cold weather injury to the right foot were 
incurred as a result of active service.  38 U.S.C.A. §§ 1101, 
1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that the 
veteran was informed of the VCAA provisions in letters from 
the RO, including a letter dated in May 2004.

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claim.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

A review of the service medical records for both periods of 
service has been conducted.  The records do not include any 
treatment of the feet that can be described as treatment for 
cold injuries.  However, these records reflect that he was 
treated in December 1953 "in the field", Korea for acute 
bronchitis, thus establishing that he was out in the field in 
cold weather.   

The veteran has asserted that he sustained cold injury to his 
bilateral feet as a result of overnight patrols near the 
demilitarized zone in Korea during his first period of 
service.  A VA medical examination was performed in July 
2001.  Although the claims folder was not available, the 
examiner did give credence to the veteran's history of 
exposure to cold while stationed in Korea.  However, he 
concluded that the veteran did not display symptoms in his 
feet (sweating, fungal infection, discoloration, or 
ulceration) consistent with cold injuries.

The veteran was afforded a cold injury protocol examination 
in June 2004, but that the report was obscure as to whether 
the veteran had sustained cold injuries to his feet.

Pursuant to the Board's June 2005 remand, the veteran was 
afforded another VA examination in July 2005.  Although the 
veteran's service medical records from his first period of 
service were not available to the examiner at that time, the 
service medical records from his second period of service 
were available and reportedly reviewed by the physician who 
conducted that examination.  Based upon that review together 
with the physical examination, the veteran was diagnosed with 
onychomycosis, as least as likely as not secondary to cold 
injury during service.  He was also diagnosed with thinning 
skin of the plantar surfaces of the feet most likely 
secondary to cold injury during service.  Finally, he was 
also diagnosed with mild osteoarthritis of both feet that was 
as likely as not secondary to cold injury in service. 

The Board observes that the examiner did not provide a 
detailed explanation regarding her opinion that the veteran 
had sustained cold injuries in service.  The RO apparently 
rejected the examiner's opinion on the basis that the medical 
opinion was provided purely on the basis of history orally 
provided to the examiner and because the RO was unable to 
discern that the veteran received treatment for cold weather 
injuries during service.  However, the Board additionally 
observes that the examiner was most explicit insofar as 
having reviewed available service medical records even though 
such records were from the veteran's second period of 
service.  The examiner could have identified some residual of 
cold injury in those records.  Thereafter, additional service 
medical records from the veteran's first period of service 
were obtained, and those records do not reflect any treatment 
of cold related injury, but do place the veteran "in the 
field" in Korea in December 1953.  The RO had the 
opportunity to request a review of the records of the first 
period of service by the examiner who rendered the opinion in 
July 2005; nevertheless, the RO did not do so, or otherwise 
obtain any clarification from the examiner who conducted the 
July 2005 examination.  

In short, after calling for the examination, the VA simply 
rejected the examination results without an adequate basis.  
The RO appears to have substituted its judgment for that of 
the VA examiner.  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
Board and/or the RO are not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Although this case 
has been remanded on two previous occasions, the status of 
the record even now presents evidence both in favor of and 
against the claims.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Board determines that there is an approximate balance of 
positive and negative evidence in this case, and, 
accordingly, the veteran is to be given the benefit of the 
doubt.  Under such circumstances, service connection for 
residuals of cold weather injuries to the bilateral feet is 
warranted.  


ORDER

Service connection for residuals of cold weather injury to 
the left foot is granted.  

Service connection for residuals of cold weather injury to 
the right foot is granted.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


